



COURT OF APPEAL FOR
    ONTARIO

CITATION:
R. v. Houdaji, 2013
    ONCA 25

DATE: 20130117

DOCKET: C56043

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nematollah Houdaji

Appellant

Misha Feldmann, for the appellant

Megan Stephens, for the respondent

Heard and released orally: January 11, 2013

On appeal from the sentence imposed on August 16, 2011 by
    Justice Ronald A. Minard of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pled guilty to aggravated assault and failure to comply
    with a probation order. He received a global sentence of five years
    imprisonment less nine months for pre-trial custody apportioned as 42 months
    for aggravated assault and nine months consecutive for the breach of probation.

[2]

The assault occurred on January 25, 2011 when the appellant approached
    his ex-wife and Mr. Zakaria as they were about to meet at a location near the appellants
    ex-wifes home. The appellant exited his truck wielding a crow bar or tire
    iron. As he approached his ex-wife Mr. Zakaria intervened and was struck five
    times by the appellant causing lacerations to the scalp, a calf muscle injury
    and injuries to the shoulder and neck. At the time of the assault, the
    appellant was bound by a probation order prohibiting him from contacting his
    ex-wife.

[3]

The appellant seeks leave to appeal his sentence and appeals on the
    basis that the sentencing judge erred in principle on two bases:

1.

He held that
    there had been an absence of any substantial expression of remorse and used
    that as an aggravating factor and;

2.

He observed that
    the appellant was at high risk to reoffend although he did not have any expert
    evidence to this effect and imposed a sentence of preventive detention.

[4]

We disagree. The sentencing judge concluded that the appellant had shown
    little remorse. This was open to him on the record. As to the suggestion that
    the trial judge used it as an aggravating factor, we do not read his reasons in
    that way. The finding that he had very little remorse came after the sentencing
    judge had dealt with the aggravating factors. It was simply an indication that the
    sentencing judge rejected the suggestion that remorse should operate as a
    mitigating factor in this case.

[5]

Finally, we see no error in the sentencing judge having found the
    appellant at a high risk of reoffending. This finding was entirely reasonable
    having regard to the appellants pattern of escalating aggressive conduct. The sentence
    imposed was fit and did not involve a period of preventive detention.

[6]

For these reasons, leave to appeal is allowed, but the appeal is dismissed.

K.M. Weiler J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


